Citation Nr: 0030978	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  99-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right upper 
extremity, claimed to be a result of having submitted to 
medical treatment by the Department of Veterans Affairs in 
April 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

Applicable regulations provide that, in determining whether 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA medical treatment, the mere fact that 
aggravation occurred will not suffice to make additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as a result of the VA 
medical treatment.  38 C.F.R. § 3.358(c)(2) (2000).  

Another regulation provides, where injury occurs as a result 
of having submitted to medical treatment under any law 
administered by VA, disability compensation will be awarded 
for such injury as if such condition were service connected.  
38 C.F.R. § 3.800(a) (2000).  (Emphasis supplied.)

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered additional disability of the right 
upper extremity as a result of having submitted to VA medical 
treatment on April 20, 1992.  

VA medical records show that, on April 20, 1992, the veteran 
was seen in the pain clinic of the VA Medical Center, 
Indianapolis, Indiana.  The veteran, who is an amputee, 
received an injection into his amputation stump.  The 
treatment records also show that, later that day, at 
approximately 12:30 p.m., the veteran was seen in the 
emergency room of the VA medical center, with a complaint 
that he had fallen out of his wheelchair in a van earlier 
that day.  He complained of an injury to his right elbow; he 
had no other complaints.  On examination, several small 
abrasions at the right elbow were found; there was no 
effusion; the elbow was nontender; grip strength was 5/5, 
bilaterally.  The assessments were soft tissue contusion and 
abrasions.  Pain medication and an ointment were prescribed.  
Subsequently, the veteran contended that, as a result of the 
injury he sustained in the van, he had additional disability 
of the right shoulder, right arm, and right elbow.  

In February 1993, the veteran completed standard Form 95, 
Claim for Damage, Injury, or Death, and stated that, on April 
20, 1992, the "VA travel department" picked him up from his 
home, transported him to the VA medical center, and, after 
his appointment, drove him towards his home; on the trip 
home, he fell out of his wheelchair and was injured.

An undated statement was submitted by K. R., who indicated 
that she was the driver of the van who was transporting the 
veteran from the VA medical center to his home in April 1992.  
She stated that, she was driving down a hill, which had a 
stoplight at the bottom, when traffic stopped suddenly and 
she hit the brakes; the veteran yelled, and she saw that his 
wheelchair had been raised up 4 to 6 inches and was leaning 
at an angle; the veteran had his right shoulder against the 
wheelchair lift.  

The VA treatment which the veteran received on April 20, 
1992, was an injection.  He apparently does not contend that 
he sustained an injury as a result of the injection.  His 
claim is thus that he sustained an injury to his right upper 
extremity as a result of having submitted to VA medical 
treatment on the day in question.  The question before the 
Board is, therefore, whether, assuming, without deciding that 
he sustained additional disability as a result of the injury 
on April 20, 1992, was such claimed additional disability the 
result of "having submitted to" VA medical treatment?  The 
Board notes that, in Sweitzer v. Brown, 5 Vet. App. 503 
(1993), the United States Court of Appeals for Veterans 
Claims held that aggravation of a veteran's back condition 
after being struck by a motorized wheelchair while waiting 
for an examination at a VA medical center was not a result of 
having submitted to an examination and was, therefore, not 
compensable under 38 U.S.C.A. § 1151.  In that case, the 
Court stated that the veteran might have a claim under the 
Federal Tort Claims Act.  

In the instant case, the RO denied the appellant's claim 
under 38 U.S.C.A. § 1151 on the basis that he does not have 
current additional disability of the right shoulder, arm, or 
elbow, as a result of the incident on April 20, 1992.  
However, before reaching that question, the Board finds that 
the RO should have considered whether, even if the veteran 
sustained additional disability on April 20, 1992, as he has 
alleged, such additional disability would be compensable 
under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.800, as set forth 
above.  The RO did not consider that issue either in the 
rating decision of October 1998 or in the statement of the 
case or supplemental statement of the case.  To avoid any 
possible prejudice to the veteran, who has not had an 
opportunity to submit argument on that question, the Board 
finds that that issue should, in the first instance, be 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  This case will, therefore, be remanded to the RO 
for that purpose.

The record does not disclose whether the driver of the van on 
April 20, 1992, was a VA employee or a contractor.  Although 
the status of the driver may or may not have a bearing on the 
adjudication of the veteran's claim, the Board finds that her 
status should be determined while this case is in remand 
status.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law: provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; provides for VA to arrange for a medical examination 
and opinion, in certain circumstances; and requires VA to 
notify the claimant of efforts to obtain certain types of 
records or records identified by the claimant, in certain 
circumstances.  While this case is in remand status, the RO 
should consider whether the statute requires any action in 
this case.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should determine whether K. 
R., the driver who was transporting the 
veteran to and from the VA medical center 
on April 20, 1992, was a VA employee or 
an employee of a contractor.  

2.  The RO should readjudicate the issue 
of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional 
disability of the right upper extremity, 
claimed to be as the result of having 
submitted to VA medical treatment in 
April 1992 and, if the decision is 
adverse to the veteran, issue a 
supplemental statement of the case 
addressing the issue of whether the 
claimed additional disability was as a 
result of having submitted to VA medical 
treatment, under 38 C.F.R. § 3.800.  The 
veteran and his representative should be 
provided an opportunity to respond and 
the case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to accord the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action of the veteran is required until he receives further 
notice from the RO.  The appellant has the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


